Citation Nr: 0535102	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  99-23 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).  

Whether new and material evidence has been received to reopen 
a claim for service connection for a basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1999 and April 2004 decisions rendered 
by the Buffalo, New York, and New York, New York Regional 
Offices (RO) of the Department of Veterans Affairs (VA).  The 
New York RO currently has jurisdiction of the file.  

The April 1999 decision, in pertinent part, denied reopening 
a claim for service connection for PTSD.  The appellant 
indicated disagreement with that decision and, after being 
furnished a statement of the case, filed a substantive 
appeal.  The April 2004 decision, in pertinent part, denied 
reopening a claim for service connection for a basal cell 
carcinoma.  The appellant indicated disagreement with that 
part of the decision that denied reopening service connection 
for a basal cell carcinoma, and, after being furnished a 
statement of the case, filed a substantive appeal.  

The Board notes that in May 2005, the RO reopened the claim 
for service connection for a basal cell carcinoma on the 
basis of receipt of new and material evidence and proceeded 
to adjudicate the claim for on the merits.  Those facts 
notwithstanding, the preliminary question of whether new and 
material evidence has been presented to reopen a previously 
denied claim is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The Board, in its decision herein, finds that new and 
material evidence has been received sufficient to reopen the 
claims on appeal.  The issues of service connection for PTSD 
and for a basal cell carcinoma are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an October 1997 decision, the Board denied the 
veteran's claims for service connection for PTSD.  This is 
the last final decision on any basis.

2.  Additional evidence associated with the claims file since 
the October 1997 Board decision that denied service 
connection for PTSD is new and so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  In a September 1995 decision, the RO denied a claim for 
service connection for basal cell carcinoma.  The veteran was 
advised of that decision that same month but did not initiate 
an appeal.  

4.  Additional evidence associated with the claims file since 
the September 1995 RO decision that denied service connection 
for basal cell carcinoma is new and so significant that it 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1997 Board decision denying the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§§ 511(a), 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100 
(2005).  

2.  The requirements to reopen the claim for service 
connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 
1999 & 2002); 38 C.F.R. § 3.156 (2001).  

3.  The September 1995 RO decision that denied service 
connection for a basal cell carcinoma is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2005).  

4.  The requirements to reopen the claim for service 
connection for a basal cell carcinoma have been met.  38 
U.S.C.A. § 5108 (West 1999 & 2002); 38 C.F.R. § 3.156 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, including obtaining medical 
examinations or opinions if necessary.  VA is not required to 
provide assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, by letters of December 2002 and 
December 2004, the RO advised the appellant of the 
requirement to submit new and material evidence to reopen the 
claims for service connection for PTSD and for basal cell 
carcinoma, and provided an opportunity to submit any evidence 
pertinent to the claims.  However, in view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating the 
claims.


II.  PTSD

The veteran's active duty service included service in the 
Republic of Vietnam.  His DD-214 reflected that he served in 
the U.S. Army as a lineman with Company A of the 40th Signal 
Battalion.  The DD-214 does not indicate that the veteran was 
the recipient of awards or decorations denoting participation 
in combat.  

In April 1988, he filed a claim seeking service connection 
for PTSD.  The RO denied the claim, and the veteran appealed 
the decision to the Board.  In a January 1991 decision, the 
Board denied the claim.  The Board found that the veteran did 
not have a current diagnosis of PTSD and that a psychiatric 
disorder was not shown during active service.  The record 
does not contain a challenge to this decision.

In a September 1992 decision, the RO denied reopening the 
claim for service connection for PTSD.  

Thereafter, the veteran submitted additional evidence in 
support of his claim.  In a December 1992 decision, the RO 
again denied the claim.  The veteran appealed the decision to 
the Board.  

In an October 1997 decision, the Board denied reopening the 
claim.  In doing so, the Board found that the September 1992 
RO decision was final.  The Board acknowledged that the 
veteran had a current diagnosis of PTSD.  The Board denied 
the claim, however, finding that the veteran had not 
submitted any evidence of an inservice stressor or 
corroborating evidence that the stressful experience in 
service occurred.  There was no challenge to this decision on 
file.  This decision is the last final adjudicative action 
addressing the issue of service connection for PTSD on any 
basis. 

However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the April 1999 
denial (culminating in the current appeal); that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.].  The new provisions apply to the basal 
cell carcinoma claim as the application to reopen that claim 
was post August 29, 2001.

The new provisions of new and material evidence provide that 
a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).

Under the old criteria, if the newly presented evidence is 
not "new," the claim to reopen fails on that basis and no 
further analysis of the evidence is required.  Similarly, if 
"new" evidence is not "material," in the sense that, when 
considered by itself or in connection with evidence 
previously assembled, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim, the claim to reopen fails on that basis and the 
inquiry ends.  If the evidence is determined to be both new 
and material, VA reopens the claim and evaluates the merits 
after ensuring that the duty to assist has been fulfilled.  
38 C.F.R. § 3.156 (2001).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Right. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

In this matter, at the time of the October 1997 Board 
decision, there was competent evidence that the veteran had 
PTSD.  However, there was insufficient evidence of a stressor 
or corroboration that the stressor actually occurred.  

Since the October 1997, the veteran has submitted numerous VA 
outpatient and hospitalization records.  In addition, the RO 
received records from the Social Security Administration.  In 
March 1998, the veteran was afforded a VA examination.  

The VA outpatient treatment records reflect that the veteran 
continues to receive treatment for PTSD.  Several records 
note that the condition is the result of traumatic 
experiences in Vietnam.  The Social Security Administration 
records reflect that the veteran receives benefits due to his 
PTSD.  

During the March 1998 VA examination, the veteran reported 
the following stressors during service in Vietnam:  (1) 
witnessed a car accident that resulting in three deaths; (2) 
was involved in the defense of his Army fort during the TET 
Offensive; (3) drove GI's to the dispensary and hospital; (4) 
handled foreign prisoners; (5) was exposed to mortar fire; 
(5) performed MP duty and witnessed a stabbing; (6) and saw 
villagers and children killed.  

A December 1999 VA mental health clinic note indicated that 
the veteran experienced combat situations in the Longbin-
Benhoa area during the TET Offensive.  

In a December 2002 letter, the veteran indicated that he 
witnessed a jeep accident on Highway One near the 2nd Field 
Force Gate during service in Vietnam.  

In a November 2005, the veteran's representative indicated 
that the defense of the TET Offensive occurred on January 30, 
1968.  

Upon review of the evidence of record, and presuming the 
credibility of the evidence, the Board finds that new and 
material evidence has been received for the claim for service 
connection for PTSD.  In short, at the time of the October 
1997 Board, there was no evidence of stressful experiences in 
service that led to the development of PTSD.  The new 
evidence shows current treatment PTSD that has been linked to 
events during service.  Moreover, the veteran has indicated 
that he was exposed to stressors during service that he 
believes led to the development of PTSD.  Thus, the evidence 
is "new" in the sense that it was not of record at the time 
of the Board's October 1997 decision.  Moreover, the evidence 
is "material" for the purposes of reopening the finally 
denied claim, as it now includes current evidence of PTSD 
stressors.  

While the competent medical evidence does not include 
verification of any claimed stressors, the Board notes that 
the evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  As such, and as new and 
material evidence has been submitted, the criteria for 
reopening the claim for service connection for PTSD has been 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.  Basal Cell Carcinoma  

The veteran's contends that service connection is warranted 
for post-operative residuals of a basal cell carcinoma of the 
lip and nose.  

A review of the veteran's service medical records shows 
treatment for severe sun burn to the lower lip and treatment 
for sunburn to the legs, left ear and lips.  

In a September 1995 decision, the RO, in pertinent part, 
denied the veteran's claim for service connection for a basal 
cell carcinoma.  While the RO acknowledged treatment for 
sunburn during service, the RO found that there was no 
evidence to relate a current disability to service.  The 
veteran was notified of the rating decision and of his 
procedural and appellate rights in September 1995.  However, 
he did not initiate an appeal.  As such, the decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  This decision constitutes the last final 
denial of the claim.  

Since the September 1995 RO decision, the veteran has 
submitted numerous VA outpatient treatment records and Social 
Security Administration records.  The records reflect 
continuing treatment for post-operative residuals of an 
excision of a basal cell carcinoma.  

In February 2004, he was treated for a growth above his lip.  
The examiner noted that he had a history of squamous cell 
skin cancer excised in 1994, and that he periodically 
followed up with his ear, nose, and throat doctors.  The 
diagnosis was a verruca.  

The basal cell carcinoma was excised in April 2004.  In May 
2004, he underwent a re-excision of the deep margin.  The 
pathology report showed no evidence of malignancy.  

In a November 2004 VA addendum, the veteran advised the 
examiner that he had significant sun exposure while serving 
on active duty.  He stated that he was in the sun almost 
every day for two years.  He reported a history of treatment 
for severe sunburn during service.  The examiner advised the 
veteran that basal cell skin cancer was certainly related to 
sun exposure and that his experiences in Vietnam "may have 
caused or aggravated the sun damage to his skin, increasing 
the risk of developing basal cell cancer."  

Upon review of the evidence of record, and presuming the 
credibility of the evidence, the Board finds that new and 
material evidence has been received for the claim for service 
connection for basal cell carcinoma.  In this respect, at the 
time of the September 1995 RO decision, there was no 
competent evidence relating a current skin condition to an 
incident or injury during service.  The evidence submitted 
since the September 1995 is new, to the extent that it was 
not previously of record.  In addition, it is material, as it 
includes evidence linking a current disability to the 
veteran's military service.  Thus, it constitutes new and 
material evidence under the new criteria.  38 C.F.R. § 3.156 
(2005).

While the November 2004 VA addendum does not contain a 
definite opinion with respect to the etiology of the claimed 
condition, for purposes of reopening the claim, the evidence 
is new and material.  See, Hodge, supra.  As such, the 
criteria for reopening the claim have been met.  


ORDER

As new and material evidence has been received sufficient to 
reopen a claim for service connection for post-traumatic 
stress disorder, the appeal is granted to this extent only.  

As new and material evidence has been received sufficient to 
reopen a claim for service connection for basal cell 
carcinoma, the appeal is granted to this extent only.  


REMAND

In light of the Board's decision above that the claims for 
service connection for PTSD and for post-operative residuals 
of a basal cell carcinoma is reopened, the claims must be 
reviewed on a de novo basis.  In order to ensure that the 
veteran's procedural rights are protected insofar as he is 
provided adequate notice and opportunity to present argument 
and evidence on the underlying question of service 
connection, a remand of the case to the RO is indicated.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Specific to the issue on appeal, the Board points out that 
service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).

As noted above, evidence received by the RO reflects that the 
veteran has a current diagnosis of PTSD.  However, the record 
does not currently include credible evidence that an in-
service stressor actually occurred (to satisfy the second 
element of 38 C.F.R. § 3.304(f)), and it does not appear that 
the RO has taken any action on this question.  

The veteran has alleged several stressors, as set forth 
above.  Nevertheless, the Board points out, that in order for 
VA to conduct meaningful research into the alleged stressors, 
the veteran should be as specific as possible with respect to 
dates, times, and place where the stressful events to place.  

Hence, on remand, the RO should give the veteran an 
opportunity to provide additional information regarding his 
alleged in-service stressful experiences.  In addition, since 
there is no legal requirement that the occurrence of specific 
in-service stressful experiences must be established only by 
official records, the veteran should also be invited to 
submit statements from former service comrades or others that 
establish the occurrence of his claimed in-service stressful 
experiences.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998).  If these actions do not produce evidence that 
sufficiently corroborates the occurrence of a claimed in- 
service stressful experience, then the RO should also attempt 
to corroborate the specifically claimed events independently, 
to include obtaining morning reports and operational reports 
for the unit(s) with which the veteran served.  

It is noted, however, that requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).

If combat service (to which a purported stressor is related) 
or the occurrence of a specifically claimed in-service 
stressful experience is corroborated, then the RO should 
schedule the veteran for a examination for the purposes of 
determining whether the combat-related event or corroborated 
in-service event(s) is/are sufficient to support a diagnosis 
of PTSD, before the claim is considered on the merits.  If an 
examination is scheduled, the veteran is hereby notified that 
failure to report to any such examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2003).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  

With respect to the claim for service connection for a basal 
cell carcinoma, the Board notes that VA examinations should 
be ordered to address matters that require medical knowledge, 
to include the question of nexus, if needed to resolve the 
issue on appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  In this matter, the veteran has never been 
afforded a VA examination.  Accordingly, the veteran should 
be scheduled for an examination.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should contact the service 
department and obtain the veteran's 
service personnel records.  

2.  The RO should send to the veteran a 
development letter requesting a 
comprehensive, detailed statement 
regarding all alleged in-service 
stressful experiences that he believes 
resulted in his PTSD (to include dates, 
locations, and the names and other 
identifying information concerning any 
individuals killed or injured).  The 
veteran is advised that this information 
is vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.  The RO's letter should 
also invite the veteran to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences, and any military records in 
his possession.  

3.  Thereafter, the RO should detail the 
stressors claimed by the veteran, then 
request that the United States Armed 
Services Center for Research of Unit 
Records (CURR) provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
The RO should provide CURR with the 
document detailing each of the in-service 
stressors alleged by veteran, as noted 
above, as well as copies of any relevant 
documents (to include statements made by 
the veteran).  The RO should follow up on 
any additional development suggested by 
CURR.  

4.  After receiving a response from CURR 
(and any other contacted entity), the RO 
should review the claims file, to 
specifically include all records received 
from CURR, and prepare a report 
addressing whether the claims file 
establishes the occurrence of any combat 
action(s) (to which a purported stressor 
is related) or a specifically claimed in-
service stressful experience.  This 
report is to be added to the claims file.

If no claimed in-service stressful 
experience has been verified, then the RO 
should so state in its report.  

5.  The RO schedule the veteran for a VA 
psychiatric examination.  The veteran's 
entire claims file must be provided to 
the physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  In rendering a determination 
as to whether the diagnostic criteria for 
PTSD are met, the examiner is instructed 
that only (a) specifically corroborated 
in-service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in the examination report.

6.  The RO should arrange for the veteran 
to undergo VA examination for purposes of 
determining the current nature, extent 
and etiology of claimed residuals of 
basal cell carcinomas of the upper lip 
and nose.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in the examination report.  

The examiner, based on the medical 
findings and a review of the claims 
folder, should offer an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current residuals of basal cell 
carcinomas are the result of service or 
any incident therein.  If the examiner is 
unable to provide the requested opinions, 
the report should so state.  Any opinion 
provided should be supported by a 
complete rationale.  

7.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

8.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claims of service connection for PTSD and 
residuals of a basal cell carcinomas to 
the nose and lip, in light of all 
pertinent evidence (to particularly 
include all that added to the claims file 
since the RO certified the appeal to the 
Board) and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


